DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is:
Lenglet et al. (US 2021/0385083) teaches: For each key ID in the list of key IDs for the at least one potentially valid cryptographic key, the method may include determining whether the expiration time associated with the respective key ID has expired, and when the expiration time associated with the respective key ID has not expired, determining that the respective key ID is valid - see [0004].
Zubair et al. (US 2018/0068132) which teaches: In certain embodiments, on-premise appliance 120 may generate multiple keys 182. For example, on-premise appliance 120 may generate a new key 182 in pre-determined time intervals (e.g., every five seconds) and send each generated key 182 to SaaS appliance 130. In certain embodiments, generated token 186 may include embedded information that identifies one or more users authorized to view personally identifiable information 124. For example, the embedded information of generated token 186 may include an authorization of a single user 162 of browser 160 to view personally identifiable information 124. As another example, the embedded information of generated token 186 may include an authorization of a single user 162 to view multiple or all personally identifiable information (e.g., personally identifiable information 124a-n). For instance, user 162 may be authorized to view a table of personally identifiable information 124a-n associated with persons that performed an activity investigated by user 162. As still another example, the embedded information of generated token 186 may authorize multiple users 162 of multiple browsers 160 to view personally identifiable information 124.
Moulds et al. (US 2017/0244687) which teaches: In another aspect, the present disclosure is directed at a client device configured to securely receive random data from a server, the client device comprising: at least one memory configured to store a client secret key; a communication interface configured to receive random data from the server; and at least one processor coupled to the at least one memory and the communication interface, the at least one processor configured to: receive, via the communication interface, a first set of random data from the server; transform the first set of random data using a client secret key to generate a second set of random data; determine a random re-key interval; determine when the re-key interval has elapsed; and when the re-key interval has elapsed, refresh the client secret key - see [0031].
Unagami et al. (US 2017/0126404) which teaches: In the first embodiment, the validity period of the group key is managed as the remaining time; however, the parameter is not limited to this one. The validity period of the group key may be managed as the generation time of the group key or the revocation time of the validity period of the group key. When the validity period of the group key is managed as the generation time of the group key, a duration of the validity period of the group key is separately stored and it is determined whether to update the group key by comparing the current time with the time obtained by adding the validity period of the group key to the generation time of the group key. In addition, when the validity period of the group key is managed as the revocation time of the validity period of the group key, it is determined whether to update the group key by comparing the current time with the revocation time of the validity period of the group key - see [0254].
However, the prior art does not teach the invention as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495